Citation Nr: 1803487	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-40 014	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a rating in excess of 10 percent for bilateral metatarsalgia. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from June 1968 to June 1971 and April 1985 to May 1990.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In August 2014, the Veteran and his spouse testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  The Veteran was offered a new hearing, but declined.  See 38 U.S.C. § 7107(c) (West 2012); 38 C.F.R. §§ 19.3(b), 20.707 (2017); August 2017 hearing request letter.    

In October 2014 and May 2016, the Board remanded for further development.  In light of the withdrawal, further discussion of substantial compliance is moot. 

This appeal had originally included a claim for a total disability rating based on individual unemployability (TDIU).  In a May 2017 rating decision, the RO granted entitlement to TDIU, effective March 24, 2017.  This is a complete grant of the benefit sought and the claim of entitlement to TDIU is no longer before the Board for appellate consideration.  However, in June and October 2017, the Veteran requested an earlier effective date for the award of TDIU.  This has not yet been addressed by the RO and is hereby REFERRED back to the RO for appropriate action.


FINDING OF FACT

In August 2017 and October 2017, prior to the promulgation of a decision in the appeals, the Veteran requested withdrawal of his appeal. 




CONCLUSION OF LAW

The criteria for withdrawal of the appeal have been met.  See 38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  See 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or an authorized representative.  See 38 C.F.R. § 20.204 (2017).  In this case, the Veteran has withdrawn his appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See August 2017 Statement ("Effective immediately, please withdraw the appeal..."); August 2017 hearing request letter ("Withdraw Appeal!"); October 2017 Statement (requested a status update on his request to "withdraw the remaining appeal").  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
L. M. BARNARD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


